Citation Nr: 1755211	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a thyroid disability, to include thyroid cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2017.  A transcript is in the record.

The Board observes that the Veteran's previously denied claim of service connection for a thyroid disability was reopened by the RO, and then denied on a de novo basis.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for a thyroid disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156a (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for thyroid cancer.  She reports that she was receiving treatment for a thyroid condition prior to entering active service.  However, she argues that exposure to chemicals at Fort McCellan, Alabama, during basic training aggravated her disability or otherwise caused the development of thyroid cancer after service. 

A review of the record shows that both the June 2005 rating decision that initially denied the Veteran's claim and the February 2013 rating decision on appeal that reopened and then denied the Veteran's claim of service connection for a thyroid disability found that this disability existed prior to service.  The Board recognizes that the service treatment records include a 1974 reference to a four year history for treatment of a thyroid problem, as well as other references to a pre-existing disability.  The March 1973 Report of Medical History obtained from the Veteran when she entered service noted that she took a pill once a day for her thyroid gland, and that she had a thyroid problem.  However, neither rating decision noted that the Veteran's March 1973 entrance examination was negative for a thyroid disability, or that the endocrine system was found to be normal.  4/13/2000, STR - Medical, pp. 3-6.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012).

A self-reported history of conditions recorded at the time of entrance examination does not constitute a "notation" of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1)(2) (2017).  See Paulson v. Brown, 7 Vet. App. 466, 470

Given that the March 1973 entrance examination did not note a thyroid condition and in fact found the endocrine system to be normal, the Veteran is presumed to have been sound upon entering service.  To rebut this presumption, there must be clear and unmistakable evidence that a thyroid disability existed prior to service and clear and unmistakable evidence that it was not aggravated by service.  

The Veteran was afforded a VA examination as part of her current claim in February 2013.  VA is not obligated to provide an examination when a claim has previously been denied.  38 C.F.R. § 3.159(c)(4)(iii) (2017).  However, if VA provides the Veteran with an examination, the examination must be adequate.  38 C.F.R. § 3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The February 2013 VA examination is inadequate for two reasons.  First, the examiner assumed that the Veteran's thyroid disability existed prior to service.  As noted, the Veteran is presumed to have been sound unless there is clear and unmistakable evidence to the contrary.  Second, although the examiner provided an opinion as to whether or not a pre-existing thyroid disability was aggravated by service, the examiner did not provide an opinion addressing the possibility of direct incurrence.  The Board observes that it is possible the thyroid cancer for which the Veteran was treated many years after service is a disability that is separate and distinct from the thyroid disability that was identified during service.  In fact, there is language in the examiner's opinion that suggest changes in the Veteran's thyroid during service eventually gave rise to the Veteran's thyroid carcinoma, although he does not seem to opine that the carcinoma itself began prior to discharge or within one year thereafter.  2/7/2013 VA Examination, p. 9.  

Given the above, the Board finds that the February 2013 examination report should be returned to the examiner for an addendum opinion.  

Additionally, at the September 2017 hearing, the Veteran expressed her belief that she was exposed to chemicals during her basic training at Fort McClellan, Alabama.  When questioned about these chemicals, she indicated that they were chemicals used to kill weeds and other plants on base.  She also noted that a civilian chemical plant had been located near Fort McClellan at that time, and studies have indicated it could have been a source of contamination.  An informal internet search confirms the presence of this plant as well as allegations of contamination at Fort McClellan from this or other sources.

The Board observes that the Veteran appears to be contending at least in part that she was exposed an herbicide during service that caused her thyroid cancer.  Although thyroid cancer is not a disease that has been associated with herbicide exposure, the Veteran is not precluded from establishing service connection on a direct basis.  See 38 C.F.R. § 3.309(e) (2017); Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  Additional development is required to address this contention, as well as to address her other contentions relating to exposure to chemicals or other environmental hazards.  See M21-1, Part IV, Subpart ii, 1.H.7.a.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that she provide the approximate dates, locations, and nature of her alleged exposure to herbicides and/or other chemicals/environmental hazards.  If sufficient information is received to permit a search by the U. S. Army & Joint Services Records Research Center (JSRRC), send a request to JSRRC for verification of exposure to herbicides and/or other chemicals/environmental hazards.  If sufficient information is not received, a formal finding to this effect should be placed in the claims file. 

2.  After the completion of all development requested in the first step, return the claims file to the February 2013 examiner in order to obtain an addendum to the original opinion.  The claims file must again be reviewed, and the addendum must state that such review has occurred.  The RO should notify the examiner as to whether or not herbicide exposure during service has been verified.  At the conclusion of the record review, the examiner should provide the following opinions:

a) Is there clear and unmistakable evidence (undebatable, the type of evidence with which reasonable minds cannot differ as to the meaning) that the Veteran's thyroid disability existed prior to service? 

b) If the answer to (a) is yes, is there clear and unmistakable evidence that the pre-existing thyroid disability was not aggravated due to service?  

c) Regardless of the above, was the Veteran's thyroid cancer a progression of the thyroid disability identified during service, or was it a separate disability?  If separate, is it as likely as not that thyroid cancer was incurred in or due to active service; to include any verified exposure to herbicides, chemicals, or other environmental hazards.  

The reasons for all opinions should be provided.  If the February 2013 examiner is not available, the claims file must be provided to an equally qualified VA examiner in order to obtain the requested opinions.  A new examination is not required, and should be scheduled only if deemed necessary by the examiner to provide the requested opinions.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




